 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   GRANT B. RABENN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                 IN THE UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                             CASE NO. 2:13-CR-00082-KJM
12
                                     Plaintiff,            STIPULATION TO SET DATE FOR
13                                                         EVIDENTIARY HEARING ON VIOLATION OF
                              v.                           SUPERVISED RELEASE PETITION; ORDER
14
     MATTHEW KEYS,                                         DATE: January 20, 2021
15                                                         TIME: 9:00 a.m.
                                    Defendant.             COURT: Hon. Kimberly J. Mueller
16

17

18
               IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, the undersigned Assistant United States Attorney, attorney for Plaintiff, and the undersigned
20
     attorney for defendant, that the current date for evidentiary hearing on supervised release violation
21
     petition shall be re-calendared for February 17, 2021 at 9:00 a.m.
22
               All further Orders of the Court and terms of supervised release shall remain in full force and
23
     effect.
24

25
               IT IS SO STIPULATED.
26

27

28

       STIPULATION RE: HEARING DATE                         1
     Dated: January 12, 2021                          MCGREGOR W. SCOTT
 1                                                    United States Attorney
 2
                                                      /s/ PAUL HEMESATH
 3                                                    PAUL HEMESATH
                                                      Assistant United States Attorney
 4

 5

 6   Dated: January 12, 2021                          /s/ MARK J. REICHEL
                                                      MARK J. REICHEL
 7
                                                      Counsel for Defendant MATTHEW KEYS
 8

 9

10                                  [PROPOSED] FINDINGS AND ORDER
11        IT IS SO FOUND AND ORDERED this ____ day of ___________, _____.
12

13
                                                THE HONORABLE KIMBERLY J. MUELLER
14                                              UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION RE: HEARING DATE                 2
